DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2019, 5/30/2019, 11/12/2019 and 08/06/2020 are being considered by the examiner.

Claim Objections
Claims 1 – 6 are objected to because of the following informalities:  
Regarding claim 1, the limitations “decapsulating a key if the comparison result indicates conformity” is not positively recited in the claim(s). Instead, the method step is a conditional step. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See Ex parte Schulhauser). 
The Examiner is suggesting to amend the claim to recite something along the line of -- obtaining a comparison result, wherein the comparison result indicates conformity; decapsulating a key… --.  
Claims 2 – 6 are dependent claims and thus also objected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Grobman et al., (US 2010/0082960 A1) (hereinafter “Grobman”) (submitted by the applicant via IDS filed 11/12/2019).

	Grobman discloses; 
Regarding claim 1, an automatic verification method executing in a startup procedure of a host electronic device [i.e., protect an operating system booted by a client computing device and provided by a server computing device (see Abstract)], comprising: 
calculating specific to at least one system information to obtain a set of verification values in the startup procedure when the host electronic device is booted up [i.e., verifying that the measurement is as expected (page 4, para 0036) i.e., the verified measured launch environment (page 4, para 0037)]; 
comparing at least one verification value from the set of verification values with at least one preset verification value from a set of preset verification values according to a preset condition and obtaining a comparison result [i.e., accordingly, if the measurements stored by the PCRs 265 do not correspond to the measured launch environment (page 4, para 0037), (see figure 2)]; 
decapsulating a key if the comparison result indicates conformity [i.e., on the other hand, if the measurement stored by the PCRs 265 indicate the client 120 has a platform configuration that corresponds to the measured launch environment to which the data encryption key 122 was sealed, then the TPM 260 may unseal the data encryption key 122 and provide the unsealed key 122 to the boot loader 244 (page 4, para 0037), (see figure 2)]; and 
decrypting the host electronic device with the key to complete the startup procedure [i.e., on the other hand, if the measurements stored by the PCRs 265 indicate the client 120 has a platform configuration that corresponds to the measured launch environment to which the data encryption key 122 was sealed, then the TPM 260 unseal the data encryption key 122 and provide the unsealed key 122 to the boot loader 244 (page 4, para 0037), (see figure 2) i.e., the client 120 use the asymmetric key pair to seal the symmetric key to a particular configuration of the client 120 (page 4, para 0040), (see figure 2)].  
Regarding claim 2, the automatic verification method according to claim 1, wherein a system verification module in the host electronic device calculates specific to the at least one system information to obtain the set of verification values and stores the set of preset verification values [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 3, the automatic verification method according to claim 2, wherein the preset condition is a permutation and combination manner of at least one verification value in the set of verification values [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 4, the automatic verification method according to claim 1, wherein the system information comprises at least one system element which comprises at least one of a basic input output system, a boot loader and a firmware [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 5, the automatic verification method according to claim 1, wherein the system information comprises at least one system program, the at least one system program comprises at least one of an operating system and an application program executed by the host electronic device [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 6, the automatic verification method according to claims 1, further comprising: 
after completing the startup procedure, re-calculating according to the changed at least one system information in a proxy device to obtain a new set of preset verification values before the at least one system information in the host electronic device is desired to be changed [i.e., the expected values have been provisioned and stored in protected storage 262 of the TPM 260 via the provisioning server 130 or some other manner (para 0026), (see figures 1 and 2)]; 
providing the new set of preset verification values for the host electronic device to substitute the original set of preset verification values [i.e., the provisioning server 130 with the aid of the management engine 250 is used to provision the keys 122, 144 to the clients 120 and the OS server 140 (para 0034), (see figures 1 and 2)]; 
re-encapsulating the key with the new set of preset verification values [i.e., the provisioning server 130 with the aid of the management engine 250 is used to provision the keys 122, 144 to the clients 120 and the OS server 140 (para 0034), (see figures 1 and 2)]; and 
changing the at least one system information in the host electronic device [i.e., the provisioning server 130 with the aid of the management engine 250 is used to provision the keys 122, 144 to the clients 120 and the OS server 140 (para 0034), (see figures 1 and 2)].  
Regarding claim 7, a system [i.e., (see figures 1 and 2)], comprising: 
a host electronic device, comprising a system verification module and at least one system information [i.e., (see figures 1 and 2)], wherein the at least one system information comprises at least one system element and at least one system program [i.e., (see figures 1 and 2)], the system verification module [i.e., (see figures 1 and 2)], the at least one system element and the at least one system program are coupled to one another [i.e., (see figures 1 and 2)], the system verification module internally stores a set of preset verification values [i.e., (see figures 1 and 2)], and an automatic verification method is executed when the host electronic device is booted up, comprising:  11calculating by the system verification module specific to at least one system information to obtain a set of verification values in a startup procedure [i.e., verifying that the measurement is as expected (page 4, para 0036) i.e., the verified measured launch environment (page 4, para 0037)]; comparing at least one verification value from the set of verification values with at least one verification value from the set of preset verification values according to a preset condition and obtaining a comparison result by the system verification module [i.e., accordingly, if the measurements stored by the PCRs 265 do not correspond to the measured launch environment (page 4, para 0037), (see figure 2)]; decapsulating a key stored in the system verification module if the comparison result indicates conformity [i.e., on the other hand, if the measurement stored by the PCRs 265 indicate the client 120 has a platform configuration that corresponds to the measured launch environment to which the data encryption key 122 was sealed, then the TPM 260 may unseal the data encryption key 122 and provide the unsealed key 122 to the boot loader 244 (page 4, para 0037), (see figure 2)]; and decrypting the host electronic device with the key to complete the startup procedure [i.e., on the other hand, if the measurements stored by the PCRs 265 indicate the client 120 has a platform configuration that corresponds to the measured launch environment to which the data encryption key 122 was sealed, then the TPM 260 unseal the data encryption key 122 and provide the unsealed key 122 to the boot loader 244 (page 4, para 0037), (see figure 2) i.e., the client 120 use the asymmetric key 
Regarding claim 8, the system according to claim 7, wherein the system information comprises at least one system element, the at least one system element comprises at least one of a basic input output system, a boot loader and a firmware [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 9, the system according to claim 7, wherein the system information comprises at least one system program, the at least one system program comprises at least one of an operating system and an application program [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 10, the system according to claim 7, wherein the preset condition is a permutation and combination manner of at least one verification value in the set of verification values [i.e., the contents of the PCRs 265 include measurements of the PBA module 241, BIOS firmware 242, as well other hardware and/or software components of the client 120. Thus by specifying PCRs 265 of the TPM 260, the measure launch environment identify a trustworthy PBA module 241, BIOS firmware 242, as well as other hardware and/or software components of the client 120 (page 3, para 0032), (see figure 2)].  
Regarding claim 11, the system according to claims 7, further comprising a proxy device coupled to the system verification module, wherein after completing the startup procedure, re-calculation is performed according to the changed at least one system information in the proxy device to obtain a new set of preset verification values before the at least one system information in the host electronic device is desired to be changed [i.e., the expected values have been the new set of preset verification values are provided for the system verification module to substitute the original set of preset 12verification values [i.e., the provisioning server 130 with the aid of the management engine 250 is used to provision the keys 122, 144 to the clients 120 and the OS server 140 (para 0034), (see figures 1 and 2)]; the key is re-encapsulated with the new set of preset verification values; and the at least one system information in the host electronic device is changed [i.e., the provisioning server 130 with the aid of the management engine 250 is used to provision the keys 122, 144 to the clients 120 and the OS server 140 (para 0034), (see figures 1 and 2)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194